Citation Nr: 1804854	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-27 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to a rating in excess of 10 percent for right knee chronic chondromalacia with inflammation of the patellar ligament.

4.  Entitlement to a rating in excess of 10 percent for left knee tendonitis.

5.  Entitlement to a rating in excess of 20 percent for residuals of open reduction and internal fixation, right ankle.

6.  Entitlement to a compensable rating for bilateral hearing loss.

7.  Entitlement to a rating in excess of 10 percent for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  The Veteran filed a timely notice of disagreement (NOD) in April 2013.  Following the issuance of a Statement of the Case in April 2014, the Veteran perfected his appeal via his submission of VA Form 9 in May 2014.  As set forth above, the claim is currently in the jurisdiction of the RO in Seattle, Washington.  

In October 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  On the record at the hearing, the Veteran indicated that he wished to withdraw his appeal with respect to the issues of entitlement to a rating in excess of 10 percent for right knee chronic chondromalacia with inflammation of the patellar ligament; entitlement to a rating in excess of 10 percent for left knee tendonitis; entitlement to a rating in excess of 20 percent for residuals of open reduction and internal fixation, right ankle; entitlement to a compensable rating for bilateral hearing loss; and entitlement to a rating in excess of 10 percent for tinnitus.

Under these circumstances, these issues are no longer within the Board's jurisdiction, and have accordingly been dismissed below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  A transcript of the hearing is associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  The Veteran's current right hip disability is causally related to his service-connected knee disabilities.

2.  The Veteran's current left hip disability is causally related to his service-connected knee disabilities.

3.  In October 2017, prior to the promulgation of a decision in the appeal, the Veteran notified VA the he wished to withdraw his appeal with respect to the issues entitlement to a rating in excess of 10 percent for right knee chronic chondromalacia with inflammation of the patellar ligament; entitlement to a rating in excess of 10 percent for left knee tendonitis; entitlement to a rating in excess of 20 percent for residuals of open reduction and internal fixation, right ankle; entitlement to a compensable rating for bilateral hearing loss; and entitlement to a rating in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for a right hip disability is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, service connection for a left hip disability is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).

3.  The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to a rating in excess of 10 percent for right knee chronic chondromalacia with inflammation of the patellar ligament; entitlement to a rating in excess of 10 percent for left knee tendonitis; entitlement to a rating in excess of 20 percent for residuals of open reduction and internal fixation, right ankle; entitlement to a compensable rating for bilateral hearing loss; and entitlement to a rating in excess of 10 percent for tinnitus.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Analysis

The Veteran seeks service connection for right and left hip disabilities, secondary to his service-connected right and left knee disabilities.  

In connection with his claim, the Veteran was afforded a VA medical examination in October 2012.  He reported that his bilateral hip condition began in 2010.  He explained that due to the pain in his service-connected knees and ankle, he developed a limp which put undue strain on his hips.  The Veteran further stated that his bilateral hip condition had worsened over time.  The examiner noted that the Veteran's gait was slow and deliberate and he walked with a cane due to pain in his knees, hips, and right ankle.  The examiner indicated, however, that he could not provide a hip diagnosis because the Veteran's hip pain would not allow him to complete an adequate hip examination.  

In support of his claim, the Veteran submitted medical records from his private treating physician.  Review of these records shows that in November 2011, an x-ray of bilateral hips and pelvis revealed stable, mild bilateral hip osteoarthritic changes.  No acute fracture or subluxation was demonstrated.  Mild osteitis pubis was also seen chronically.  In April 2017, an x-ray indicated osteoarthritis of both hips.  Hip pain, and known degenerative joint disease of both hips was noted.  In November 2017, the Veteran complained of bilateral hip pain.  He was only able to walk about a quarter of a mile without pain, initially in his knees, but then also in both hips.  An assessment of osteoarthritis of the left and right hip was noted.

VA examination reports, including an examination conducted in November 2015, document that the Veteran's service-connected right and left knee disabilities caused pain with weightbearing, as well guarding, difficulty with climbing stairs and lateral movement, and limitations in kneeling, stooping and squatting.  

At his October 2017 hearing, the Veteran testified that he had spoken with his doctors and they had all advised him that his right and left hip disabilities were the result of his service-connected knee disabilities.  He explained that as a result of his service-connected knee disabilities, he had developed an altered gait which was causing his hips to be thrown out of place.  He indicated that a VA physician was the one who had actually initially advised him that there was a connection.  

Following the hearing, the Veteran submitted a November 2017 letter from D.D, M.D., his treating physician.  Dr. D.D. reported that the Veteran was experiencing an increase in bilateral hip pain which he felt may be associated with his service-connected knee disabilities.  Dr. D.D. stated that it is "certainly likely" that changes in the Veteran's gait and limitations in his walking because of knee pain were having a negative effect on his hips, leading to an acceleration of osteoarthritis and pain of the hips.  Dr. D.D. included clinical records and X-ray studies from 2017 showing stable chronic osteoarthritis in both hips.  

After considering the record in its entirety, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right and left hip disabilities are related to the service-connected bilateral knee disabilities.  As set forth above, the Veteran has submitted a letter from his treating physician who indicated that it was "certainly likely" that the Veteran's right and left hip disabilities were related to his service-connected knee disabilities.  The Board further notes that the opinion of the Veteran's physician is consistent with the clinical evidence of record, which confirms the Veteran's reports of an altered gait due to knee pain.  Finally, there is no probative evidence to the contrary attributing the Veteran's current right and left hip disabilities to any other cause.  Given the evidence of record, the Board finds that the criteria for service connection for right and left hip disabilities have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.310.


Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

In the present case, at his October 2017 Board videoconference hearing, the Veteran, with the assistance of his representative, indicated that he wished to withdraw his appeal with respect to the issues of entitlement to a rating in excess of 10 percent for right knee chronic chondromalacia with inflammation of the patellar ligament; entitlement to a rating in excess of 10 percent for left knee tendonitis; entitlement to a rating in excess of 20 percent for residuals of open reduction and internal fixation, right ankle; entitlement to a compensable rating for bilateral hearing loss; and entitlement to a rating in excess of 10 percent for tinnitus.  The Board finds that the Veteran's statement is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. §20.204 (2017).  

Under these circumstances, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of these issues and they are dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).



ORDER

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for a left hip disability is granted.

The appeal as to the claim of entitlement to a rating in excess of 10 percent for right knee chronic chondromalacia with inflammation of the patellar ligament is dismissed.

The appeal as to the claim of entitlement to a rating in excess of 10 percent for left knee tendonitis is dismissed.

The appeal as to the claim of entitlement to a rating in excess of 20 percent for residuals of open reduction and internal fixation, right ankle, is dismissed.

The appeal as to the claim of entitlement to a compensable rating for bilateral hearing loss is dismissed.

The appeal as to the claim of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.





____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


